Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 1 of 12 Page ID #:46



                 J~r~!~0~ ~SEE~~~~" p~~ ~T~~c~~~~~, ~~~.~"~~C R~l~E~
                                                                                                                      ~,
                        Pur~~~►~~ ~o ~~~ ~~-~~C; S i~or~~~~~~Ca~ Ci ~ 1 ~ C~~~
                       ~                            ~                                            ~
                                               .~                                                                           ~
  .~ ~t~~r`~ I~~ t~~~~~t~ i~ Qi'~ ~~.aC~~ '~~~~~~ C~.S i `~ ~,~ ~~r~ 9'~~~5~~"~~~.~~~
  6            >> >
     r         (I ~II e~ ~e~ ~~r ~~~r~~~r~corc~ ~ ~.luir~~c~ `~~ f~av~~                                       ~ d~ ~r
                                                                                                              ~                     G


                       1~ VI ~~~~i~~`'r ~~F ~1~ ~X~Iv51v~ r~ ~~ Q~`4~ C~ ~ ~1~~~~~`~
                                                                             w        1
  s ~                                                                                 ~t~
                                                                                  ~~ive,    ~
                            Co~~s~r~ol~s,r~`~~,c~s,r~~s ~~,`~a _,~,~~-,I~ ~      ~       ,.          -~   ~       J

              ~ ~~ ~I~
                              ~   C
  9
                                       t~~ .,~~ ~5~~.~-~ ~c~ des r~r h~n~-
:~o C~~~~~,r- ~r~i~~~~ ~~~~., ~ ~ ~~~ ~ ~~~.
                                                        ~~ ~         r               ~ ~




~1 ~~~~~~            ~ ~~u ~~~~
:d 2
~3                                                                                                ~~
~4
:~5      5Q3~~)~~~,-~I ~ ~l~~~ ~ ,
:~ G                                                                                                `'yam
                                                   ~~~ ~ ~~~~             ~' ~~ C~~~~ .C_' ~~ll~'~~
A '7    fL`rQ~~ `~~                       ~Y~`~
                             ~)~~ ~i1`1 f~t     ~J~`C ~'~ ~C~`~~ik'~~i1~~1~ ~Y~ ~►~~~~~~~ ~11~~
~8 ~~~ ~~1~~ 1~' ~ ' ; ' t "

                                                                                           ~Irl ~G.il~ti(~~~
                    C~~ 'G~14                           ~ ~~wJ~.,l'C~i ~ ~~i.~~ ~'~ca.~~~~
20 ~i ~ ~t~~.;~~ ~~C
                                                                   I~los~Y~ ~~C i'~~al ~- ►1~~~ ~~.~ ~ ~:~ Q:~-~- ~ ~- fit; ~>~--
 1       aria ~ ~~i c~ Co~~.
                ti                                                  `~,~          ,~~..~
,~2 ~                                   x,,
~3 41    ~►   `~ .~,:.~) ~~r'1~41y ~h   .,    t ~-~—~~~ ~ 1~~` ~
                                                               ~ ~ ~ X1.3 ~ Q~ ~~ 1 d~L.~I~,;~`~~ ~~ Y~~ i
                                                                                 r

                                                                                                          f~ ~`~~~M~l
                                                                                              ~` '~ ~'~~~(~U
                                                  ~ ~~ ~'
                                    ~ ~~ ~~I~~~:J'~1~         ~- ~
                                                       `~i~ r ~ti.
~~                    I~~C~irl`~i~~ ~



       `~~ ~ ~~                                ~~



                                                                      ~E~
         Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 2 of 12 Page ID #:47
                                                               ~~ ~!
Certificate of Registration
    ~~9.STAT~,s   c             This Certificate issued under the seal of the Copyright
  $`               o~           Office in accordance with title i7, United States Code,
 ~                  ~           attests that registration has been made for the work
xW                    u~        identified Uelow. The information on this certificate has
Y                     y         been made a part of the Copyright Office records.                   Registration I~'wnber
o                   ~o                                                                              PA 2-086-79~
    X635•1s70'~~~3                                                                                  effective Date of Registration:
                                                                l/L                                 SepcemUer 09, 2016
                                Acting" U~lited States Register of Copyrights and Director




       Title


                                   Nature oI' Claim:        Music and audiovisual work ~~nd words

       Completion/Publication
                            Year of Completion:             2012
                          Date of 1st Publication:          January 26, 2013

       Author

                               •        Author:            LaMonte Sims
                                   Pseudonym:              Duse M$
                                Author Crested:            Words and music
                             Work made for hire:           No
                                     Citizen of:           United States
                                    Year Born:             ])73
                                Pseudonymous:              Yes

                              •           Author: Frank ]ones
                                     Pseudonym: Fingaz
                                 Author Created: Coauthor of music
                            V1~ortc made for hire: No
                                        1.~1 L:LGli Vl.- _' -vi'n~uu u~~t~U-.~ .._   ..   .,-
                                   Pseudony~rious:         Yes

       Copyright Claimant

                            Copyright Claimant:            LaMonte Sims
                                                           1 2882 Brookdale Street, Victorville, CA,9392

       Limita#ion of copyright claim

        Material excluded from this claim:                THE SONG CONTAWS INTERPOLATIONS OF WHOKIDWUOD
                                                                                                        I'"HIT
                                                          YO RICKY°
                           Previously registered:         No



                                                                                                                             Page 1 of 2
          Case
   Date\Time:     2:19-cv-04429-UA
              3/28/2019 2:59:15 PM
                                         ~C~i~i`~
                                              Document 1-4     Filed 05/22/19 Page 3 of 12 Page ID #:48
                                                               CDCR           verified:
   Institution: KVSP
                                                      Inmate Statement R ;rt
~~.~CDCR#                 Inmate/Group Name           Institution          Unit            Cell/Bed
    AP1326                SIMS, LAMONTE               KVSP                 B 004 1         104001

    Current Available Balance:                $0.00

   Transaction List
    Transaction
    Date        Institution      Transaction Type            Source Doc#          Receipt#/Check#       Amount     Account Balance
    01/01/2016     COR           BEGINNING BALANCE
                                                                                                                             $0.00
    02/10/2016     COR           JPAY                       0000000055171750                            $100.00            $100.00
    02/12/2016     COR           MEDICAL COPAY             #2980 DENTAL                                  ($5.00)            $95.00
    03!02/2016     COR           SALES                     7                                            ($54.30)            $40.70
    03/10/2016     COR           LEGAL MAIL                #3016                                         ($2.85)            $37.85
    03/17/2016     COR           SALES                     59                                           ($37.85)             $0.00
    05/23/2016     KVSP          JPAY                      0000000059101850                              $48.00            $48.00
   06/02/2016      KVSP          JPAY                      0000000059456992                              $89.00           $137.00
   06/07/2016      KVSP          SALES                     34                                         ($115.70)            $21.30
   06/17/2016     KVSP           SALES                     17                                            ($7.00)           $14.30
   07/07/2016     KVSP          SALES                      22                                          ($14.30)             $0.00
   07/16/2016     KVSP          JPAY                       0000000061080837                              $90.00            $90.00
   07/1612016     KVSP           LEGAL COPY                LCOPY7/12/16E7/15                           ($27.30)            $62.70
                                                           /16
   07/16/2016     KVSP          JPAY                       0000000061080848                              $80.00           $142.70
   07/16/2016     KVSP          JPAY                       0000000061080854                              $70.00           $212.70
   07/18/2016     KVSP          JPAY                       0000000061080863                              $60.00           $272.70
   07/26/2016     KVSP          LEGAL MAIL                 LMAIL7/19/16E7/26/                           ($7.35)           $265.35
                                                           16
   08/01/2016     KVSP          JPAY                       0000000061599670                              $90.00           $355.35
   08/0112016     KVSP          JPAY                       0000000061599692                              $80.00           $435.35
   08/01/2016     KVSP         JPAY                        0000000061599711                              $70.00           $505.35
   08/01/2016     KVSP         JPAY                        0000000061599788                              $60.00           $565.35
   08/02/2016     KVSP         SALES                       12                                         ($213.45)           $351.90
   08/12/2016     KVSP         INMATE VOLUNTARY            TW08/3/16 DEBT.               734005       ($200.00)           $151.90
                               WITHDRAWAL
   08/15/2016     KVSP         JPAY                       0000000062140305        ~K ~~~ $r~            $90.00            $241.90
   08/15/2016     KVSP         JPAY                       0000000062140323           ~~i5m              $80.00            $321.90
   08/15/2016     KVSP         JPAY                       0000000062140336                              $70.00            $391.90
   08/16/2016     KVSP         JPAY                       0000000062153248                              $40.00            $431.90
   08/18/2016    KVSP          GROUP TRANSFER OUT         EPF/FS/65                                    ($84.70)           $347.20
   08/30/2016    KVSP          INMATE VOLUNTARY           TW08/16/16 BILLS               734107       ($300.00)           $47.20
                               WITHDRAWAL
                               SALES                      43                      ~'° '~'-'"~~         ($47.20)            $0.00
                               KEEFE                      1870523R                   ~~ ~~'G            $90.00            $90.00
                               SALES                      73                                          ($90.00)             $0.00
                               KEE FE                     1931967R                                      $40.00            $40.00



                                                                                                                            2
           ~e~~~rc~con ~~~em~n~'
    Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 4 of 12 Page ID #:49


1Qr~ 1.-~'C~c~n~ ~~~sha~~ ~.~i~m~,`-~h~ PreS~cl~~ c~` ~~~ ~ or~~us C7's
~~~~h~~eG~~ck~.~ Er~r`~c~~nr ,o~ `the Pla~r~r-~ in gro~~ ~ ~~~s c:orn:~l c~i~r~l'~
~ h~~ewed Q~I o~ `~4~ fc~c~s ~r~~~-~u11 ~`~d ~~ ~es~ ~-~ rn gall ~~~
~ r~~~ ~r us~~~h `~~e s~b~~~c~    ~                                ~ ~ ~e~~1~a ~
                                                   h~- ~5~ c ap n ~I~e
Qn I -~-~~ ~-~~cl ~~c~ Bch ►nfc~rmc~~t~r~ u~il1 ~ 1~~~ -~dr - ~o~-
                                                     ~                 ~~
(~ rode 1~ +~ his ~1nder ~h~ ~ ~ ~~-e ,
   p                ~
       ~ d~cl rc ~~(~~r enc~l~' c~ ~r ur
                                              ~           ~.,
                                                          ,~~f~e ~~~`~~c~ ~ -~c~.~S
~~~u~ll ~~~~ Ica ~'~- ~ ~             r cc~        ~ ~ ~~ ~Sj i~ G~~ c~e~~ ~~m c~~n
    ~ ~
                              ~~f i


    'PjQ;~r~- a~~ ~~~




                                       (:~~
                     Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 5 of 12 Page ID #:50
 STATE OP CALIFORNIA                                                                                                COUNTY OF KERN
                                                                          V~RTFICATION

                                             C.C.P. SEC. 466 & 2015.5; 28 U.S.C. SEC. 17460

 I     ~J,~Y~(~1'~ ~;~~Ull(1 ~Jf 1"~~ ~1
                                      :                                                  declare under penalty of perjury that: I am the

    ,~ ~QI~ 111'*                          in the above entitled action. I have reed the foregoing documents and
 know the contents thereoF and the same is true of my own knowledge, except as
                                                                                    to matters stated therein upon
 information, and belief, and as to those maters, I believe they are true.

 Executed this~day of ~j~~~j                                                             , 2019 "' r           alle State

                                                                          Signature
                                                                                         DE         ~           RISONER



                                                          PROOF OF SEVICE BY MAIL

                                           C.C.P. SEC. 1013(a)& 2015.5: 28 U.S.C. SAC. 1746

 I _~,.Q  ~~ ~~,~h(~Y~;~~(Y1.S~                     , am a resident of California State Prison, in the County of
 KERN,State of California: I am over the age of eighteen (18)
                                                              years and ~r 'am not a party of the above entitled
 action. My state prison address is: P.O. Box 5 (Q~ _,Delano
                                                                 , CA. 93216,
 On                                                 , 2019, I served the foregoing Ua'pIjIQ~~~'IUt~~p(~(~~~}~ ~'1~Y`ii~q
                                                                                                                         ur~t}'Ctl~(~
     ~1~au., ~, ~ i~~~r ~ ~}~o~~i         r t`C~~1~I1►n0~r   ' T ~nc~►ve I ° ~St~m~~ °,~ ~i
                                                                                            ~                                     ~~~~`~~' i ce
                                                             ~f
                                                              1                ~(~         `,       ~j                        c
     i~/ i   i   ~     1 1~1 ~   UI   I             ~ i~ ,~~rl 1 1 ICr~   ,^ 6 I11   I     ' `~1   / 1   /~'        V'~ ~Q/U l../~   4




                                                   Set forth exact title of documents) served

On the party(s) herein by placing a true copy(s} thereof, enclose
                                                                   d in sealed envelopes) with postage thereof
fiilly paid, in the United States Mail, in a deposit box so provide
                                                                    d at I{SRN Valley State Prison, Delano, CA,
93215.

                                                                  ►s~ric~'Cou~~ ~r~ the Cer~rG1 ~ ~s~~~~

                                               List parties served
There is delivery service by United States Mail at the place so addressed,
                                                                           and/or there is regular communication
by mail between the place of mailing and the place so addressed.

I declare under penalty of perjury that the foregoing is tru

DATED:                  ~,1- ~ ~~~ I
  ~.          C ~v USe~d~ dub c~1Q ~ ~t~S`~I                         ~~r~f~Ce ~Piro~~der
            Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 6 of 12 Page ID #:51
                  e ~                   ~                   r.




  3.
  ~-       ~s ~~~s~ -Foy Qn ~x               i       ~so~~ion 1n `~                    ~ ~
                                                                                        r t~~ ~~c~
        tr~r~~n ~~ ~          lc~~n~', ~I ir~~-i-~-~s ~~~ ~U~-~
  ~ ~ ~s lC~            ro~llC~~ ~~~~Sn~'~.          ~, T                   ~D             ,r   c
                    ~~-oi~ ~-"~.~~ ~,f I~~~rd s ~ Qnd/o~- ~' ~~3a~ ~ I~ ~ ,or ~~~-
                                                                               ~~
                            I~~he~ ''Cron ~c~ Uo~ur~~~ C~~r~~u~ ~~r~is~~ U ~~~~~~e~C~~
  ~. ~~ ~n ~~d ~I ~          ,~D~r~~,~ ~s II ~rov ~ ale          -
                                                                 rec~~s~e~ ~~    ~ ~~~ -1-~~~
  ~I. S~I~r,15 ~                                                    ~
 i~   .^   ~~ ~1is` ~er~C~ eS~~n~ure.
 1  ~~~
 !~.
  ~~•

 13.                                             ~                   ~---
           Cleri:.o~~e cc~r~l-                   a~
 I~.
 I.5_
   ~~
 I1.
 ~g.
  i9.
 ~.
 ~I.
 ~~.
 ~~,
 ~~~,
'~.
 ~-~
 ~~~~
                                             ~~~
Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 7 of 12 Page ID #:52




 C~f~i~'~(EcSrrd~ ~~-~132(~
 ~!! l~Q~~ S~'~-e Prison Cd3~}#IO~f~
  p o~~aX 5~~~-
 ~~lr.~c~ Ca,q~2(i~
                                                                       ~iw'
                                                                      02<:2,5 a005
                                                                      000
                                                                        0349256 MAY 77 2019




                                              ~1~~:~~(C~ ~~ T►~ Cf~~K
                                            UN~i C~,ST~~S ~TSC~ICT CQU~
                         ~U~
                        ~~
                   ~~                        CEN1~~ti~ZsTR~CT ~F C~11fn~f~~
                                            X55 C—~sT T~~1P~E~C~T, Rc~( I ~'0
                                             1..~~ C,~, ~~J~I~
Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 8 of 12 Page ID #:53




                                             c~


                                                  _t~: i
                                                   ~
                                                   %'`a
                                                   ~o           '.
                                                     a7
                                                                c

                                                                e
                                                                n




                                                            j.{

                                       -;,<;,a ~f~fq        ~
                                             au,~on~,,
                                                    ~n




               5
            Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 9 of 12 Page ID #:54




>~

f~

                                                                               {      f_                    _.       _            r



                                                                —         t.
                     ' r-i-~i.T
                  ? 7'                     n g .'




                                                                                                             LACV1904429-L~~--
     ,~                                                         _r                                                                                         ~


                                                 < ,x




1_ `i




'~" ~                                                                                                                                                                                                                                    I



           '       `~, _i'' f3                 '._ ~S
     !_1       '
           `~(~t F                                      ~."~'' ?a7                 )'t '"i^
                                                                               9 xl.t~_~i:~L
                                                                               i           , -~lt
                                                                                               ~~y1                      +y f' "
                                                                                                                      ;y iS.
                                                                                                                     i'          ~
                                                                                                                               L 4~~~   T F ~_ ~ ~. i.
                                                                                                                                      it'                                    .. _.           ~ ET '~
                                                                                                                                                                                       ? ~.~ "-''           • ~ .~'~ ~.}                 ~


                                                                                                  ~..y..
c is                                                                                                       `.Si'
           jJ~.i.~f~'Y~ .t:.~          '':~;. ~.~.               ..            r'7    i'1;                           :f3 E`~' Vi~:3                    n       :j `:rl, i.~.. ~-             l' .r .~v'L. . .:1 '-
                                                                                                                                                                                     aT C3 t~:                                    ^f.,s~~~~



                                                                                             r1L,~~~                     T~,          €.~.,Z               Y~'~~7~~r ~,Fa~~                                ~ .;~'~.SC3Y1          ~~
ice .       ~ '~          -. ~           -:?~                     ~'




                                                                                                                                                                                                    '-     -- i?_'         ~':~
~~
...        ...       _
           n ~lil~~~l'~  .
                        f.
                         i]?'4 l_a~~                                           .S
                                                                               ]           'R;~
                                                                                            ,r~[]'F~
                                                                                                ~                    "-~1         ~i?~57,
                                                                                                                                        ~(S                     _ _~:l
                                                                                                                                                               iiF't.          €7 ~i~                            ~i               C. l i~l'r'_.   ..




                                                                                                       `'~%:'.;.?~i~~                                          t~C3~1-         `~.3~~'~.:- _~V?                     r;?~     '~'~L      ~'c,.~
;7~         ~=~'~'i             SGi'J'L~€' ~~                                        ~'?~>                                             ti'~~(3'1

                                                                                                                                                                                                                    a • "~    ~
~                                                                                          ~ ~ 'f ~_                        r oJ3                           € "t         -     " ~ ~i? ._         ~ j`,I   ~~ i'~ ~ .                  i 13 ?     ?~
      /;   `]~        :': ~ ~ V ~.£:..,
                                    n                        f_ ~          ~T(,7:,                               '~ f7                 c~ !1 ~             4



                                                                                                                                                                                                  _~,
?~         ,~ ,-~i`~?1 ,n'.~T?:s~ )JOtI                                                      _cQ                 i'~'i~' ;_~]_-j A;' ~-',a-~~e-1.~~~c-?                                                      ~~~~      ,_.2*J.~_a~l' ... -~


~ F~                                                      ...~,..~~. ~_'7 .L ~{            ~~          ~ ~.Z ~           ~ ._.~   - _ .~
                                      _... _
           .-__    - .m._...,. ... .,            ..-..


                                                                                                                                           ~       f   ~             1 ~                    '~~
                                                                                                                                               S
                                                                                                                 ~
           _   .. ~..~   ..    .....   .. ...    ...................«.... ..



~i ~'1                                                                          q ^ (" 7Ar~
                                                                               ry
'.. ~.                                                                         iJ. ~.' Y
Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 10 of 12 Page ID #:55



           ~.

      `^                                                                                    i

  3 P0.
   .=P ic
  ~A ~,~r                                                        '~.~- -

  ,_                                                                ~
_ _~~                 _f~~~~~ C~N1~A1. Qls~~c~
                                         Ski of cA ~~                         r~aY 2 2 zoos
                                                                           J7hALUISTRICTA C LI

                    ~~ !~J~ ~ ,~~~~~~.~~~~C~~ VAC ►~ ~ . D ~~~~!~ e                    —~




                          ~ A. ,1.1 11,. ~                  1~       i~~~~ t~, 1i ~.Ii►~ 1.il,l.~J 1. ~
                ~   ~ _ l~ l~l,[i~ .iJ           ~,1 _   ~1., ~ _~►; I I~:If 11 111       `~
                     ~ ~ rr
 ,t
   -                .. ~ 1111 ~. ~i ~1~~ ~.i~!    1i[i~ll _      1 ~~1 t_ i          i,~ - ~I' ,'~
           II ~ ll II 1. - 1i- I,il ~ ~ L 1 1 ~Il~1 111 I.~.M             ERI       [^ 1 1.11
           l1~i1.[ 11.1~ ~. x,11 ~~         1. 1 1~i~1l~~ _ ► ~! it ~ 1. 1~ .       ` i ~ ~ ~i:
              1 1.1, 1 I ~~~t_ 1,11 ~1~~ C~~~" ~ %.~ ~r ~ ~ f~lii i ;.i            1 ~1 1

                             ~ ~             ~


  i 11! ~                  11~~ 1~ i~ ~~il;. 'a
                            J                    (I)
Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 11 of 12 Page ID #:56



                                                              1 1          1.,1.1. 11 1

             5 Plai~i~f has m~~ ~~c~ elfups~"
               .
                                   ~i
                                                       L!V U~ ~ ~~i'r~ 1 ~JI l U ~U ~l    '~-1.




               ~1~~~~~u
                   Q} ~~
                                                                                 ."~.`
                     Case 2:19-cv-04429-UA Document 1-4 Filed 05/22/19 Page 12 of 12 Page ID #:57
     X544 cR~~. ~zn2,
                                                                                           CIVIL COVER SHEET
     The JS 44 civil cover sheet and the information containe
                                                                  d harein neither replace nor sup clement the filing and ser~~ice
     provided by local rides of court. This form, npprovz                                                                          oFpleadin~s or other papers as required by law, except as
                                                              d by the Judicivl Conference of fhc ~lnited States in Septemb
     purpose of initiating tha civil docket sheet. (,S/:7SIA                                                                 er 1974, is requn•ed for the use of the Glerk of Court for the
                                                             ~57YZUC~/l)N,1'CJA~ Mli1%'NA(;/i Ul~ 7'fl/b' hY1!<A4.)
     1.(a) PLAINTIFFS"~j~~,~y~t~C-~$~
                                                                                                                                DEFENDANTS
                                           ~~r~r,s,
         (b) County of Residence of Pirsl Listed Pl~intitl
                                                              '    ~1JU ~                       ~~_ ___.                       County of Residence of first Listed Defendant
                              (  l•'.\C1iPl'!N U.3. PI.AlN'l7/'1%C'A,YI:',1)                                                                                                       ~
                                                                                                                                                     (INiLB.I'lrl/N'%/!7'CAS/'SONI.Y)
                                                                                                                               ~Q'PE: IN LAND CUNpEMINA'fION CASES, USE THE LOCATI
                                                                                                                                      'I'IiG TRACT OF LAND INVOLVED.                  ON b~ ~= .~,,

          ~C~ Attol'neys (/•'inr~ Nnnie, A~lclresx, and ~elepl~nife
                                                                    A4ur~hei)~~                                                 ~ltorneys (llMnuu•n)
              ~n UGI ~`~}e P~7son ~~~`IO't>
              P.c~(3ex_5 !~_..
 lI. BASIS OF JURISDICTION (Pl~~~~~~q ",r~•;,~n~~~ ri~~.,~v,+{,~
                                                                                                                lll. 1:11.1GL'IVJt11YVH CKIIVI.IYALCAK1lN,J(P
                                                                                                                                                                            lacean"X"(~iOneBnxfr~rPlai~rrijj
 O I         U.S. Government                                                                                               lhiir l.)ivercip~ ('uses Duly)                             and One Hnsjor DefendmuJ
                                                  4   P~dCrnl QuesFiun
               Plaintiff                                                                                                                                PTA  DEr                                    PTF
                                                        (U.S. l;nner~u~~e~rl Nn~ a Party)                                                                                                                    DES
                                                                                                                    CIII'/.CII O~~PIIIS S~StfC          7~ I O I h~coipornted nr Principal Place     O 4     O 4
                                                                                                                                                                   of Business In Tliis State
 O 2 U.S. Govw•nment                          O4      Diversity
        Defa~dant                                                                                                    Citi~An al'r\uolher Slnir        L7 2      ~ 2       lucoipornted mid Principal Place
                                                        (lndicme Ci~izensliip gjPnr•~iec in lren~ /llJ                                                                                                        O 5    ~5
                                                                                                                                                                             of Business In Another State
                                                                                                                     Citizen or Subject of n          O 3       O    3    Fm'ei~;n Nation                     O(      O (+
                                                                                                                       Foroi¢u Cuunt
 IV. NATURE OF SUIT ~i'lnru nrr ",\"' iii Onc 13n.~ Uidvl

 O        1 10 Insura~we                         PIiRSONAL IN.IUR1'                 PF.ItSON.AI. INJlllll'           O 625 Dnig Related Seizure
 D        12U Marine                         O 31U Airplane                                                                                                ❑ 422 AppCAI Z8 USC ISH           O .175 False Claims Act
                                                                                 O 3GS Pc~'Fon+~I IgIwY'                   oP Pinpc~iy 31 USC S81
 O        130 Miller Act                     O 315 Aiipl~ne Product                                                                                        O 423 Wilhdrmval                  O 4U0 Stnte Reapporiiomnenl
                                                                                        Product Liability            O G90 giber
 O        140 Negotiable Instiz~meut                    l.iabiliry                                                                                               28 USC li7                  O 410 AntiUi~st
                                                                                 O 3G7 liealth Caro/
 D        150 Rzcovery of Oveipaymant        O 320 Assault,[.chat R                                                                                                                          O 430 Banks and Banking
                                                                                       P~l01lIlA000I1Cfl~
              & Enimcemzut ofJudgment                   Slander                                                                                                                              O 450 Commarce
                                                                                       Personal Injury                                                      82U Copyright.
 O       I51 Medicare Act                    O 330 federal Eroployeis'                                                                                                                       O 460 Deportation
                                                                                       Product I.inbiliry
 O       152 Recovery ofDefaul~zd                       Liability                                                                                           830 Patent                       O 470 Racketeer lutluenced and
                                                                                   3GR .gsl~eslus Personal
              Student Loans                 O 340 Mm'ine                                                                                                  O R40'fraJemnrk                          Convpl Organizations
             (ExcluJes Veterans)            O 345 Nfarine Product                                                                                                                           D 480 Consumer Credit
                                                                                        LiaUilih•                               .:1110)
 O       153 Recovery of Overpayment                   I_iaBility                                                                                                                           ❑ 49~Cp~ile~$flITV
                                                                                 PI:RSONAI.1'RQI'}:R'Pl'          Cl 710 rain Lnbnr tit~nJnrds
              oFVeteran's Benefits          O +SU Momr Vehicle                                                                                            O R61 11I;\ ~ 13'>51'I'1          O S50 Sncurities/Commodities/
                                                                                O 370 Other 1'r~md                       Act
 O       1G0 Stockholders' Suits            O 3i5 Nloior Vehicle                                                                                          O 8G2 black Lung(92~)                    Exchange
                                                                                O ?71 Truth in Lending            O 720 Labor/binnngcmcm
 O       190 Oilier Contrncl                          Pro<lucl Linbiliry                                                                                  O 8C3 DIWC/DIWW (405(81)          O 890 Other Stahrtory Actions
                                                                                O 3R0 Other Pcixnnnl                     Rcl:dions
 O       195 Contract Piroduct Liability    O 3G0 Other Personal                                                                                          O 8G4 SSID Ti11e XVI              O R91 Agricultural Acts
                                                                                      I'ropCriy D~miagu           O 7x0 Rail~eay LnUor Act
 O       19C+ Franchise                               Igjmy                                                                                               O R6i RSI (~10i(gl)               O 893 Euvirownental Matleis
                                                                                O 3$5 1'ropeiY~' Damage           O 751 F~unily nail Medical
                                            O 7(+2 Personal Injtuy.                   Produce I.inbility                                                                                    O 895 Freedom of lnfonnntion
                                                                                                                         I_ca~ro Acl
                                                      Medical M:~Inractice                                                                                                                         Act
                                                                                                                  O 790 !')Ihcr I..nUnr Lilignlinn
                                                  CIVIL RIG117'S                   PRItiU~F.R 1'E'1'I'1'IC)\S                                                                               O 89G Arbitration
O 210 Land ConJcmnation                                                                                           O 791 Gniplayce Retirement
                                           '"1 ~I~IlI 1 ~th~•r C'i~ it Ri~lus        IIn6ris Corpus:                                                                                        O 899 Adminish~xtive Procedwn
O 220 Foreclosure                                                                                                       Incnmo $ocuriry AcI               O R70 Taxes(U,S. PlnimitT
                                            O 441 Voiiug                        i7 ~IG3 Alien Dc~eiinec                                                                                           AcdReview or Appeal of
O 230 Rent Lease & Ejecpneu~                O 442 Croplaymeul                                                                                                   cn' Ddbndm~Q                      Ag^,ncy Decision
                                                                                7 510 A4otiaiis io Vsicnle
O 240 Tons to Land                         O 44; Housing/                                                                                                 O R71 IRS—Third Pnity             O 950 Constitutiounliry of
                                                                                         Semencc
O 245 Tort Product Liability                         r\~C011tl»O~A~It)Ilt                                                                                       2C, USC 7609                      Stets Stah7fe5
                                                                                '_~] 5;0 (iE11C1'fl~
O 290 All Other Real Property              O 445 Amer. ~~~/Uisahili~ics -       O S;iS I~catli Pcn~lly
                                                     Gmployntcnt                     Utl~cr:                      ('l 16_' \:nur:d i'raiwn :\pplic:uiun
                                           O 4dG Amer. w/Disabilities-          O SJO ~~I.md.mw;:C Olhcr          O a6i U~hcr Inunigr.ili~n
                                                     Ocher                      J SSU Ciril Rights                        :\riinu,
                                           Q AAR Cduc;iliun                     7 ii; pij i,ii ('un~liiiuq

                                                                                       Cbndi~imis of
                                                                                       c~~~r~~~~»~~
V. ORIGIN (Place nn "X"in O»e Bas UnI~J
     1     Original         O 2 Removed from                     O 3        Rem~~ndud ti~om              L7 4 Reins[titeQ or          O 5 "Transferred t'rom
           Proceeding           State Court                                 Aprellate Court                                                                              O C Mullidistrict
                                                                                                              ReopeneJ                    Another District                   Litigation
                                               CItC lli0 U.S. Civil StelUte under which Von are filing
                                                                                                      (An nn!ci/ejn~isdic~innnl slnh~lee uitle+u dirersih)'                            c             1
VI. CAUSE OF ACTION
                                              (3riefdescriptionoFc~us~:                                         ~)       d~A                               rc                         ~J.         O
VII. REQUESTED IN    O CI•IECK If THfS IS A CLASS A("I'lOi~
                                                                                       a
                                                                                                                     ~~~n'~~~h~~ ~                                  CHECK YES only if demanded in complainC
     COMPLAINT:          UNDGR RULE 23, F.[t.Cv.P.
                                                                                                                                       ~         O~                 JURY DCMAND:             ~Yes            O No
VIII. RELATED CAS~(5)                               ~
      IF ANY          (•See urrlruGiun.~J:                                                                                                                        p      `~66      j
                                                                                                           C~
                                           .IU[)CiE                                   ~.~,n~+~~-Vl)t{ -.---_                                           ~"i~~~~~o l/`~/.~~p~~F~ry
DATE                                                                                                                    - - —~--n----~— DOC'KETNUn4BCR   ~                /   l~1~~~
                      `~                                                         SICNATI IR~i l)~ Al"fQRN6Y Or Rtil'URD
                      1                                                                                                                     -;                  1~1 Q~'~~.
 RECEIPTH                          AMbUN'I'
                                                 _                                   :1PPLYINC II~P                                        IUDC;f:                            MAG.IUDGE

                                                      _______.L. A ~ ~19~429￼U~~
